White, J.
The information having been torn in two and mutilated thereby to the extent that one entire line was illegible, the better practice would have been for the county attorney to have substituted it under the provisions of art. 434, Code Crim. Procedure.
In misdemeanor cases the law contemplates and requires that the information shall be based upon the complaint, and the complaint is a fundamental part of the information. Acts 1876, p. 87, § 15; Code Crim. Proc. art. 36. Without a complaint upon which to base it, a motion to quash or exceptions to the information would be good in law. Any inherent defect in the complaint might, we also apprehend, be reached by a motion to,quash or exceptions to the information. Our statute further provides" that “a motion'in arrest of judgment shall be granted upon any ground which would be good upon exceptions to an indictment or information for any substantial defect therein.” Code Crim. Proc. art. 787. Infamy occasioned by a party’s having been convicted of felony renders him incompetent to testify, under our statute. Code Crim. Proc. art. 730, subdiv. 5. Hot only so, “ but it is said that his affidavit cannot be read to support a criminal charge.” Whart. Crim. Ev. (8th ed.) sec. 364; Long v. State, ante, p. 186.
A complaint made by a party thus infamous is not a *330legal and vaHd foundation for an information, any more than his testimony would be admissible as legal evidence; and such an objection to a complaint would, if sustained by proper evidence, be good on a motion to quash or exceptions. If good on a motion to quash, then it would be equally available on a motion in arrest of judgment.
In the case under consideration, however, the defendant did not bring himself within the rule which would allow secondary evidence of affiant’s infamy. . Neither the fact that the records of Bexar county had been partially searched and searched in vain for the judgment of conviction, nor the fact that the records were voluminous, would avail. It is the judgment of conviction, and that alone, which is the legal and conclusive evidence of the party’s guilt for the purpose of rendering him incompetent to testify. 1 Greenl. Ev. sec. 375; Cooper v. State, 7 Texas Ct. App. 194. The motion in arrest in this case was not sufficient, because not accompanied by the judgment or an authenticated copy of the same.
We are of opinion, however, that the motion for a new trial should have been granted. We are clearly of opinion that the verdict and judgment are against the evidence, and we cannot give our assent to its sufficiency to support them.
The judgment is reversed and the cause remanded.

Reversed and remanded.